DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on December 22, 2020 were received and fully considered. Claims 1 and 14-17 were amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 22, 2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.

The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“A non-invasive method for detection of coronary artery disease (CAD) in a person, the method comprising a processor implemented steps of...
processing the plurality of physiological signals to remove a plurality of noises using a signal processing module; 
extracting features from each processed physiological signal of the plurality of physiological signals using a feature extraction module, wherein the features comprises at least one of time domain features, frequency domain features, time-frequency domain features and statistical features, wherein the features are a set of combination of features corresponding heart beat morphology and heart rate variability (HRV), wherein the features corresponding to the heart beat morphology are extracted using a wide band PCG signal, and wherein the features corresponding to the HRV are extracted using a narrow band PPG signal and the ECG signal; 
classifying the person for each of the features independently using a plurality of physiological signal classifiers as CAD or normal, wherein the classification is done using a supervised machine learning technique; 
fusing an output of each of the physiological signal classifiers by a hyper-plane based fusion approach; 
detecting a presence of coronary artery disease in the person using the fused output of the physiological signal classifiers based on a predefined criteria; and 
performing a validation analysis and a performance analysis on at least one feature for at least one of sensitivity and specificity.”

These limitations describe a mathematical calculation. Furthermore, the limitations also amount to a mental process as the skilled artisan is capable of analyzing plurality of physiological signals and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 

“...capturing a plurality of physiological signals from the person using a plurality of physiological sensors, wherein the plurality of physiological signals includes at least one of phonocardiogram (PCG) signal, photoplethysmogram (PPG) signal, and electrocardiogram (ECG) signal.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution, e.g., mere data gathering steps necessary to perform the mathematical calculation and/or mental process. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claims 16 and 17 recited mirrored limitations in apparatus and non-transitory form and are also not patent eligible for substantially similar reasons.
Dependent claims 2, 3, 5-8, and 12-15 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-3, 5-8, and 12-17 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112A rejections raised in the previous office action were persuasive. These rejections are withdrawn.
with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Examiner maintains that the claimed invention recites a judicial exception that is not integrated into a practical application. Applicant argues that the claimed invention, when considered as a whole, amounts to an improvement to the relevant technology. Examiner respectfully disagrees and maintains that the purported improvement appears to lie within the judicial exception itself, i.e. increased accuracy in detecting presence of coronary artery disease. Again, this does not equate to integration into a practical application as the Court has held “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). Therefore, the 35 USC 101 rejection is maintained. Please see corresponding rejection heading above for more detailed analysis.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791